281 F.3d 1207
MOSQUITO CONTROL DISTRICT OF FLORIDA, Special Taxing District, a.k.a. The Florida Keyes Mosquito Control District, Plaintiff-Appellee,v.COREGIS INSURANCE COMPANY, Defendant-Appellant.
No. 01-15211 Non-Argument Calendar.
United States Court of Appeals, Eleventh Circuit.
February 6, 2002.

Bryan G. Schumann, Chicago, IL, Joshua D. Lerner, Rumberger, Kirk & Caldwell, P.A., Miami, FL, for Defendant-Appellant.
Dirk M. Smits, Vernis & Bowling of the Florida Keys, P.A., Islamorada, FL, for Plaintiff-Appellee.
Appeal from the United States District Court for the Southern District of Florida.
Before TJOFLAT, BIRCH and GODBOLD, Circuit Judges.
PER CURIAM:


1
This case raises two issues involving contract interpretation under Florida law. First, whether a petition before the Florida Monroe County Career Service Counsel was a proceeding in a "court of law." Second, if so, whether the petition was seeking "money damages." Because we find no definitive Florida precedent for this insurance policy language interpretation issue, we certify both questions to the Supreme Court of Florida.


2
CERTIFICATION FROM THE UNITED STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT TO THE SUPREME COURT OF FLORIDA, PURSUANT TO SECTION 25.031, FLORIDA STATUTES, AND RULE 9.150, FLORIDA RULES OF APPELLATE PROCEDURE.


3
TO THE SUPREME COURT OF FLORIDA AND ITS HONORABLE JUSTICES:

I. FACTS

4
The following facts are undisputed. The appellee, Florida Keyes Mosquito Control District purchased a Public Officials and Employment Liability Insurance Policy from the appellant, Coregis Insurance Company. Appellee incurred attorney's fees after Coregis refused to provide a defense for a petition that was filed before the Monroe County Career Service Counsel by Dennis Wardlow, a former employee of the appellee.


5
The district court granted summary judgment in favor of the appellee holding that Monroe County Career Service Counsel qualifies as a "court of law" and the petition was a "suit" seeking "money damages."

II. STYLE OF THE CASE

6
Mosquito Control District of Florida, Special Taxing District, a.k.a. The Florida Keyes Mosquito Control District, Plaintiff-Appellee, v. Coregis Insurance Company, Defendant-Appellant, Case No. 01-15211-DD.

III. MOVANT

7
The Eleventh Circuit Court of Appeals.

IV. QUESTIONS TO BE CERTIFIED

8
1) Whether a petition before the Florida Monroe County Career Service Counsel was a proceeding in a "court of law."


9
2) If so, whether the petition was seeking "money damages."


10
The phrasing of these questions are not intended to limit the Supreme Court in considering the issues presented or the manner in which it gives its answer. See Anderson v. Auto-Owners Insurance Co., 172 F.3d 767, 770 (11th Cir.1999). The entire record in this case and the briefs of the parties shall be transmitted to the Supreme Court of Florida for assistance in answering these questions.


11
QUESTION CERTIFIED.